DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aggarwal (US 2018/0324115).
With respect to claim 1, Aggarwal teaches a method (e.g. method of Figs 5-7) implemented by one or more processors (e.g. implemented by at least one processor 814 as suggested in Fig 8 [0042]), the method comprising: 
determining that an assistant operation is compatible with an application (e.g. determining that hotel booking operation is compatible with hotel booking application 106 Fig 1 [0016], see also Figs 2, 4-5 [0039]) that is executing at a computing device (e.g. that is executed at a mobile/computing device as suggested in Figs 1-3 [0016], [0039]), wherein the application is separate from an automated assistant that is accessible via the computing device (e.g. the hotel booking application is separate from automated assistant 116/216 Figs 1-2 that is accessible via mobile/computing device 104/204 Figs 1-3, as suggested in [0017]-[0019]); 
causing (e.g. causing [0039] Fig 5 S508), based on the assistant operation being compatible with the application (e.g. yes Fig 5 S504 to branch to S508 [0039]), a selectable graphical user interface (GUI) element to be rendered (e.g. causing selectable graphical user interface element 112, 120, 122, 124 and 132 Fig 1 to be rendered, as suggested in [0019]) at a display interface of the computing device (e.g. at a display interface of the mobile device 104 [0019] Fig 1), wherein the selectable GUI element identifies the assistant operation and is rendered in a foreground of the display interface of the computing device (e.g. selectable GUI element 112, 120, 122, 124, 132 Fig 1 identifies hotel booking operation and is in a foreground of the display interface of mobile device 104 of Fig 1 [0019]-[0020]); 
detecting, by the automated assistant (e.g. detecting by automated assistant 116/216 of Figs 1-2, as suggested in [0019]), a selection of the selectable GUI element by a user via the display interface of the computing device (e.g. a selection of the selectable GUI element 120 by a user via the display of mobile device 104 of Fig 1, as suggested in [0019], see also [0040]); 
performing speech recognition on audio data that captures a spoken utterance that is provided by the user and is received at an audio interface of the computing device after the selection of the selectable GUI element (e.g. the user can speak the phrase, and the audio data captured by the client device 302 can be provided to the automated assistant 320 for processing. For example, the automated assistant 320 can include a voice to text engine 322 that can receive the audio data captured by the client device 302 and convert the audio data into text [0033] suggest performing speech recognition on audio data, see also [0043] where voice recognition systems are disclosed), wherein the spoken utterance specifies a particular value for a parameter of the assistant operation without expressly identifying the assistant operation (e.g. automated assistant 320 can also include a text parsing engine 324 that can parse the text and identify specific words or phrases corresponding to input parameters for the agent modules 310 and/or websites provided at the web browser 314 [0033]); and 
causing, in response to the spoken utterance from the user, the automated assistant to control the application based on the assistant operation and the particular value for the parameter (e.g. automated assistant can present the user with optional response elements for responding to the agent module. The automated assistant can use the response content from the agent module to search user data accessible to the automated assistant, and generate selectable responses based on the search, [0021] suggest causing, in response to the spoken utterance from the user, the automated assistant to control the application based on the assistant operation and the particular value for the parameter).
With respect to claim 2, Aggarwal teaches the method of claim 1, wherein causing the selectable GUI element to be rendered at the display interface of the computing device includes: generating content that is rendered with the selectable GUI element (e.g. causing the selectable GUI element 112 to be rendered in Fig 1 includes: generating content i.e. date and guest, that is rendered with the selectable GUI element 122, see Fig 1A), wherein the content includes: a textual identifier or a graphical representation of the assistant operation (e.g. the content includes a graphical representation of the hotel booking operation, see Fig 1A), and a placeholder area indicating that the user can specify a value for the parameter (e.g. and a place holder that the user can specify the date and the number of guests, see Fig 1A [0019]).
With respect to claim 3, Aggarwal teaches the method of claim 1, wherein causing the selectable GUI element to be rendered at the display interface of the computing device includes: causing the selectable GUI element to be rendered over an application interface of the application for a threshold duration of time (e.g. causing the selectable GUI element 120 Fig 1B to be rendered over an application interface of the hotel booking application of Fig 1A for a threshold duration of time i.e. until completion of user input in Fig 1B when the screen transitions to Fig 1C), wherein the threshold duration of time is based on an amount of interaction between the user and the application (e.g. the threshold duration of time is based on an amount of interaction between the user 102 and the hotel booking application in Fig 1B i.e. the amount of time it will take the user 102 to complete his interaction with the hotel booking application in Fig 1B).
With respect to claim 4, Aggarwal teaches the method of claim 3, wherein the automated assistant is unresponsive to the spoken utterance when the spoken utterance is provided by the user after the threshold duration of time and the selectable GUI element is no longer rendered at the display interface of the computing device (e.g. the automated assistant 116 in Fig 1B is unresponsive to the spoken utterance when the spoken utterance is provided by the user 102 after the threshold duration of time i.e. the user has finished his inputs in Fig 1B and the selectable GUI element 120 is no longer rendered at the display interface of the mobile 104 of Fig 1B i.e. the screen has transitioned to Fig 1C).
With respect to claim 5, Aggarwal teaches the method of claim 1, wherein determining that the assistant operation is compatible with the application that is executing at the computing device includes (e.g. determining that the hotel booking operation is compatible with the hotel booking application that is executing at the mobile 104 of Fig 1, see also Fig 7 S706 yes to branch to S710 [0041], includes): determining that an additional selectable GUI element (e.g. determining that additional selectable GUI element 120, 124, 132 Fig 1B), which is being rendered at an application interface of the application (e.g. which is being rendered at Fig 1B), corresponds to an application operation that can be executed in response to initializing the assistant operation (e.g. correspond to an application operation i.e. to text an input or to speak an input as suggested in [0019], that can be executed in response to initiating the hotel booking operation from Fig 1A).
With respect to claim 6, Aggarwal teaches the method of claim 5, wherein determining that the assistant operation is compatible with the application that is executing at the computing device includes: determining that the additional selectable GUI element includes a search icon or a search field, and the application operation corresponds to a search operation (e.g. searching user data [0019] and the automated assistant can use the response content from the agent module to search user data accessible to the automated assistant, and generate selectable responses based on the search [0021] suggest wherein determining that the assistant operation is compatible with the application that is executing at the computing device includes: determining that the additional selectable GUI element includes a search icon or a search field, and the application operation corresponds to a search operation).
With respect to claim 7, Aggarwal teaches the method of claim 6, wherein causing the automated assistant to control the application based on the assistant operation and the particular value for the parameter includes: causing, by the automated assistant, the application to provide search results that are based on the particular value for the parameter as specified in the spoken utterance from the user to the automated assistant (e.g. The automated assistant can use the response content from the agent module to search user data accessible to the automated assistant, and generate selectable responses based on the search. For example, because the agent module has provided a query to the automated assistant asking for payment, the automated assistant can search the user data for payment information [0021], see also [0019]).
With respect to claim 15, Aggarwal teaches a method (e.g. method of Figs 5-7) implemented by one or more processors (e.g. implemented by at least one processor 814 as suggested in Fig 8 [0042]), the method comprising: 
determining that an assistant operation is compatible with an application (e.g. determining that hotel booking operation is compatible with hotel booking application 106 Fig 1 [0016], see also Figs 2, 4-5 [0039]) that is executing at a computing device (e.g. that is executed at a mobile/computing device as suggested in Figs 1-3 [0016], [0039]), wherein the application is separate from an automated assistant that is accessible via the computing device (e.g. the hotel booking application is separate from automated assistant 116/216 Figs 1-2 that is accessible via mobile/computing device 104/204 Figs 1-3, as suggested in [0017]-[0019]); 
causing (e.g. causing [0039] Fig 5 S508), based on the assistant operation being compatible with the application (e.g. yes Fig 5 S504 to branch to S508 [0039]), a selectable graphical user interface (GUI) element to be rendered (e.g. causing selectable graphical user interface element 112, 120, 122, 124 and 132 Fig 1 to be rendered, as suggested in [0019]) at a display interface of the computing device (e.g. at a display interface of the mobile device 104 [0019] Fig 1), wherein the selectable GUI element identifies the assistant operation and is rendered in a foreground of the display interface of the computing device (e.g. selectable GUI element 112, 120, 122, 124, 132 Fig 1 identifies hotel booking operation and is in a foreground of the display interface of mobile device 104 of Fig 1 [0019]-[0020]); 
determining that a user has provided a spoken utterance that is directed to the automated assistant (e.g. the user can speak the phrase “Use Automated Assistant.” [0017] Fig 1A, see also [0033]) when the selectable GUI element is being rendered at the display interface of the computing device (e.g. when the selectable GUI element 112 is rendered at the display interface of mobile 104 Fig 1A), wherein the spoken utterance specifies a particular value for a parameter of the assistant operation without expressly identifying the assistant operation (e.g. automated assistant 320 can also include a text parsing engine 324 that can parse the text and identify specific words or phrases corresponding to input parameters for the agent modules 310 and/or websites provided at the web browser 314 [0033]); and 
causing, in response to the spoken utterance from the user, the automated assistant to control the application based on the assistant operation and the particular value for the parameter (e.g. automated assistant can present the user with optional response elements for responding to the agent module. The automated assistant can use the response content from the agent module to search user data accessible to the automated assistant, and generate selectable responses based on the search, [0021] suggest causing, in response to the spoken utterance from the user, the automated assistant to control the application based on the assistant operation and the particular value for the parameter).
With respect to claim 16, Aggarwal teaches the method of claim 1, wherein causing the selectable GUI element to be rendered at the display interface of the computing device includes: generating content that is rendered with the selectable GUI element (e.g. causing the selectable GUI element 112 to be rendered in Fig 1 includes: generating content i.e. date and guest, that is rendered with the selectable GUI element 122, see Fig 1A), wherein the content includes an icon that is selected based on the assistant operation and is selectable via a touch input to the display interface of the computing device
 (e.g. The user can also select the first selectable element 408 by touching the first user interface 406 or providing some other selection command to the computing device [0035] suggest the content includes an icon that is selected based on the assistant operation and is selectable via a touch input to the display interface of the computing device).
With respect to claim 17, Aggarwal teaches the method of claim 15, wherein causing the selectable GUI element to be rendered at the display interface of the computing device includes: generating content that is rendered with the selectable GUI element (e.g. causing the selectable GUI element 112 to be rendered in Fig 1 includes: generating content i.e. date and guest, that is rendered with the selectable GUI element 122, see Fig 1A), wherein the content includes natural language content characterizing a partial command phrase that omits one or more parameters values for the assistant operation (e.g. The steps can also include causing a conversational interface to be presented to the user. The conversational interface can be configured by the automated assistant to be an intermediary between the user and the agent module [0006] whereby a conversation interface between the user and the agent module includes natural language content characterizing a partial command phrase that omits one or more parameters values for the assistant operation, see also [0019] and [0021]).
With respect to claim 18, Aggarwal teaches the method of claim 15, wherein determining that the assistant operation is compatible with the application that is executing at the computing device includes: determining that an additional selectable GUI element, which is being rendered by the application, controls an application operation that can be initialized by the automated assistant (e.g. If the suggestion element 120 is selected, the automated assistant can direct the agent module to book the location of the hotel as the same location the user previously booked the hotel [0019] suggest determining that an additional selectable GUI element, which is being rendered by the application, controls an application operation that can be initialized by the automated assistant).
With respect to claim 19, Aggarwal teaches the method of claim 15, wherein causing the automated assistant to control the application based on the assistant operation and the particular value for the parameter includes: causing the application to render another application interface that is generated by the application based on the particular value for the parameter (e.g. For example, once the automated assistant has communicated the location for the hotel booking to the agent module, the agent module can send further responsive content to the automated assistant corresponding to payment for the hotel booking. The automated assistant can present the user with optional response elements for responding to the agent module. The automated assistant can use the response content from the agent module to search user data accessible to the automated assistant, and generate selectable responses based on the search [0021] suggest causing the application to render another application interface that is generated by the application based on the particular value for the parameter).
With respect to claim 20, Aggarwal teaches the method of claim 15, wherein causing the selectable GUI element to be rendered at a display interface of the computing device includes: causing the selectable GUI element to be rendered simultaneous to the application rendering one or more application GUI elements of the application (e.g. causing the selectable GUI element 112, 120 to be rendered at a display interface of the computing device 104 Fig 1 includes: causing the selectable GUI element to be rendered simultaneous to the application rendering one or more application GUI elements of the application, Fig 1A and/or Fig 1B).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-14 are rejected under 35 U.S.C. 103 as being unpatentable over Aggarwal (US 2018/0324115) in view of Burakov (US 2020/0395018).
With respect to claim 8, Aggarwal teaches a method (e.g. method of Figs 5-7) implemented by one or more processors (e.g. implemented by at least one processor 814 as suggested in Fig 8 [0042]), the method comprising: 
causing, in response to a first spoken utterance, the application to initialize and render an application interface in a foreground of a display interface of the computing device (e.g. causing the hotel booking application, in response to a first spoken utterance, to initialize and render an application interface in a foreground of a display interface of the computing device, see Fig 1 [0016]-[0020]), wherein the application interface includes content that identifies an operation capable of being controlled via the automated assistant (e.g. Fig 1A includes content that identifies an operation capable of being controlled via the automated assistant 116 as suggested in [0019]); 
causing, based on the operation being controllable via the automated assistant, a selectable GUI element to be rendered over the application interface of the application (e.g. yes Fig 5 S504 to branch to S508 [0039]), wherein the selectable GUI element includes a textual identifier or a graphical representation of the operation that can be controlled by the automated assistant (e.g. Fig 1 [0016]-[0021] disclose wherein the selectable GUI element includes a graphical representation of the operation that can be controlled by the automated assistant 116); 
determining that the user has provided a second spoken utterance to the automated assistant, wherein the second spoken utterance identifies a parameter that can be utilized by the application during execution of the operation, and wherein the second spoken utterance does not expressly identify the operation (e.g. The automated assistant 320 can also include a text parsing engine 324 that can parse the text and identify specific words or phrases corresponding to input parameters for the agent modules 310 and/or websites provided at the web browser 314, see also [0016] whereby the automated assistant can be responsive to spoken commands, and convert the spoken commands into text that can be used by an agent module associated with an application, such as the application 106); and 
causing, in response to the second spoken utterance, the automated assistant to initialize performance of the operation, via the application, using the parameter identified in the second spoken utterance (e.g. The steps can further include, in response to the selection of the selectable element, invoking the agent via the automated assistant application. The agent can be one of a plurality of available agents that can be invoked via the automated assistant application. The steps can further include receiving responsive content from the agent in response to invoking the agent, and providing, by the automated assistant application via an automated assistant interface, output that is based on the responsive content received from the agent [0004], see also [0021]).
However, Aggarwal fails to teach determining that a user has provided a first spoken utterance to an automated assistant that is accessible via a computing device, wherein the first spoken utterance includes a request to initialize an application that is separate from the automated assistant;
Burakov teaches determining that a user has provided a first spoken utterance to an automated assistant that is accessible via a computing device (e.g. While interacting with the thermostat application 208, such as by turning on the heat via first graphical elements 210, the user 202 can provide a spoken utterance 216 such as, “Secure the alarm system” [0040]), wherein the first spoken utterance includes a request to initialize an application that is separate from the automated assistant (e.g. in response to receiving the spoken utterance 216 and/or any other input to the automated assistant 230, the automated assistant 230 can cause one or more applications 228 to be queried in order to identify one or more actions capable of being performed by the one or more applications 228 [0041], see also [0001], [0006]-[0007], [0039]);
Aggarwal and Burakov are analogous art because they all pertain to processing user commands/requests via an automated assistant. Therefore, it would have been obvious to people having ordinary skill in the art before the effective filing date of the claimed invention to modify Aggarwal with the teachings of Burakov to include: determining that a user has provided a first spoken utterance to an automated assistant that is accessible via a computing device, wherein the first spoken utterance includes a request to initialize an application that is separate from the automated assistant, as suggested by Burakov. The benefit of the modification would be for allowing a user to invoke an automated assistant to initialize performance of one or more actions by a particular application (or a separate application), simultaneous to the user interacting with the particular application, [0005] of Burakov.
With respect to claim 9, Aggarwal teaches the method of claim 8, wherein causing the selectable GUI element to be rendered over the application interface of the application includes: causing the textual identifier to be rendered with a command phrase that includes a term that identifies the operation and a blank space that indicates a user-identifiable parameter is omitted from the command phrase (Aggarwal Fig 1A suggest causing the textual identifier to be rendered with a command phrase that includes a term that identifies the operation and a blank space that indicates a user-identifiable parameter is omitted from the command phrase).
With respect to claim 10, Aggarwal teaches the method of claim 8, further comprising: causing, based on the operation being controllable via the automated assistant, initializing an audio interface of the computing device for receiving a particular spoken utterance from the user, wherein, when the audio interface is initialized, the user can provide the particular spoken utterance for controlling the automated assistant without expressly identifying the automated assistant (Aggarwal e.g. item 132 Fig 1B [0019] suggest causing, based on the operation being controllable via the automated assistant, initializing an audio interface of the computing device for receiving a particular spoken utterance from the user, wherein, when the audio interface is initialized, the user can provide the particular spoken utterance for controlling the automated assistant without expressly identifying the automated assistant).
With respect to claim 11, Aggarwal teaches the method of claim 8, wherein causing the selectable GUI element to be rendered over the application interface of the application includes: generating content that is rendered with the selectable GUI element, wherein the content includes the graphical representation of the assistant operation that is selectable via a touch input to the display interface of the computing device (Aggarwal e.g. The user can also select the first selectable element 408 by touching the first user interface 406 or providing some other selection command to the computing device [0035] suggest the content includes the graphical representation of the assistant operation that is selectable via a touch input to the display interface of the computing device).
With respect to claim 12, Aggarwal teaches the method of claim 8, wherein causing the selectable GUI element to be rendered at the display interface of the computing device includes: causing the selectable GUI element to be rendered over the application interface of the application for a threshold duration of time (e.g. causing the selectable GUI element 120 Fig 1B to be rendered over an application interface of the hotel booking application of Fig 1A for a threshold duration of time i.e. until completion of user input in Fig 1B when the screen transitions to Fig 1C), wherein the threshold duration of time is based on an amount of interaction between the user and the automated assistant since the selectable GUI element was rendered over the application interface (e.g. the threshold duration of time is based on an amount of interaction between the user 102 and the hotel booking application in Fig 1B i.e. the amount of time it will take the user 102 to complete his interaction with the hotel booking application in Fig 1B).
With respect to claim 13, Aggarwal teaches the method of claim 12, wherein the automated assistant is unresponsive to an additional spoken utterance when the additional spoken utterance is provided by the user after the selectable GUI element is no longer rendered over the application interface (e.g. the automated assistant 116 in Fig 1B is unresponsive to the spoken utterance when the spoken utterance is provided by the user 102 after the threshold duration of time i.e. the user has finished his inputs in Fig 1B and the selectable GUI element 120 is no longer rendered at the display interface of the mobile 104 of Fig 1B i.e. the screen has transitioned to Fig 1C).
With respect to claim 14, Aggarwal teaches the method of claim 8, further comprising: causing, based on the operation being controllable via the automated assistant, an audio interface of the computing device to be initialized for detecting another spoken utterance that identifies one or more parameters for the operation (e.g. causing audio interface 132 of computing device 104 Fig 1B to be initialized for detecting another spoken utterance that identifies one or more parameters for the operation, as suggested in [0029]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IBRAHIM SIDDO whose telephone number is (571)272-4508. The examiner can normally be reached 9:00-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Poon can be reached on 571-272-7440. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IBRAHIM SIDDO/Primary Examiner, Art Unit 2675